DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A in the reply filed on 5/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3, 9, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/12/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the recitation “and in an expanded configuration: panel; and the expandable section of the panel is offset from the fixed portion of the panel” (bolded for emphasis), is unclear.  It is unclear if “panel” is the same as or different from the previously recited panel.  Additionally, the recitation does not make grammatical sense. 
Claims 14-20 are rejected for their dependency from claim 1.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 11-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20130027873) in view of Shia (US20190045663) and in further view of Guo (CN103687423A).
Regarding claim 1, Chen teaches a variable fin stack (640/650; Fig. 14-15) for a chassis of a portable information handling system (notebook computer - ¶[0035] Fig. 1-2), the variable fin stack comprising: a first array of fins (640a), wherein each fin in the first array of fins has a first height; a second array of fins (650a), wherein each fin in the second array of fins has a second height; a first conduit (642) comprising: a first end coupled to a heat source (¶[0045]) a second end coupled to the first array of fins (see end extending through fins 640a); and a fixed section (see section extending out of fins 640a) coupled to the first end of the first conduit and the second end of the first conduit; and a second conduit (652) comprising: a first end coupled to the a heat source (¶[0045]); a second end coupled to the second array of fins (see end extending through fins 650a); wherein in a closed configuration, each fin in the second array of fins overlaps a first portion of a fin in the first array of fins (see Fig. 14); and an expanded configuration (see Fig. 15).
Chen is silent to wherein the first end of the first and second conduits coupled to a cooling plate, the first conduit comprising a fixed section coupled to the first end of the first conduit and the second end of the first conduit and the second conduit comprising a variable section coupled to the first end of the second conduit and the second end of the second conduit.
Shia teaches (see Fig. 1) the first end of the first and second conduits (104 & 106)  coupled to a cooling plate (109), the first conduit comprising a fixed section (rigid portions 104a,104c) coupled to the first end of the first conduit and the second end of the first conduit and the second conduit comprising a variable section (106b) coupled to the first end of the second conduit and the second end of the second conduit, in order to provide conduits which are able to flex and remain thermally coupled from the cold plate to the fins (¶[0033]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to include the first and second conduits having variable and fixed portions as taught by Shia, in order to provide conduits which are able to flex and remain thermally coupled from the cold plate to the fins (¶[0033]).
While the variable fin stack of Chen appears capable wherein in an expanded configuration, each fin in the second array of fins overlaps a second portion of the fin in the first array of fins less than the first portion, this is not explicitly disclosed.
Guo teaches a variable fin stack (1 & 2; Fig. 3-6) wherein in an expanded configuration (see Fig. 6), each fin in the second array of fins overlaps a second portion of the fin in the first array of fins less than the first portion.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to include the expanded configuration of Guo, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143 I E).  In the instant case, the expanded configuration of Guo provides good heat radiating efficiency (¶[0027]), and thus would be suitable for the variable fin stack of Chen. 
Regarding claim 2, Chen teaches the limitations of claim 1, and Shia further teaches the variable section of the second conduit comprises a flexible section (106b).
	Regarding claim 6, Chen teaches the limitations of claim 1, and Chen further teaches the second height is equal to the first height (see heights thereof).
	Regarding claim 7, Chen teaches a chassis of a portable information handling system (notebook computer - ¶[0035] Fig. 1-2), comprising: a panel comprising a fixed section (610) and an expandable section (620); a first array of fins (640a), wherein each fin in the first array of fins has a first height; a second array of fins (650a), wherein each fin in the second array of fins has a second height; a first conduit (642) comprising: a first end coupled to a cooling plate; a second end coupled to the first array of fins; and a fixed section (see section extending out of fins 640a) coupled to the first end of the first conduit and the second end of the first conduit; and a second conduit (652) comprising: a first end coupled to a heat source (¶[0045]); a second end coupled to the second array of fins (see end extending through fins 650a); wherein in a closed configuration (see Fig. 14): the expandable section of the panel is aligned with the fixed portion of the panel; and each fin in the second array of fins overlaps a first portion of a fin in the first array of fins; and an expanded configuration (see Fig. 15).
Chen is silent to wherein the first end of the first and second conduits coupled to a cooling plate, the first conduit comprising a fixed section coupled to the first end of the first conduit and the second end of the first conduit and the second conduit comprising a variable section coupled to the first end of the second conduit and the second end of the second conduit.
Shia teaches (see Fig. 1) the first end of the first and second conduits (104 & 106)  coupled to a cooling plate (109), the first conduit comprising a fixed section (rigid portions 104a,104c) coupled to the first end of the first conduit and the second end of the first conduit and the second conduit comprising a variable section (106b) coupled to the first end of the second conduit and the second end of the second conduit, in order to provide conduits which are able to flex and remain thermally coupled from the cold plate to the fins (¶[0033]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to include the first and second conduits having variable and fixed portions as taught by Shia, in order to provide conduits which are able to flex and remain thermally coupled from the cold plate to the fins (¶[0033]).
While the variable fin stack of Chen appears capable wherein in an expanded configuration, the expandable section of the panel is offset from the fixed portion of the panel; and each fin in the second array of fins overlaps a second portion of the fin in the first array of fins less than the first portion, this is not explicitly disclosed.
Guo teaches a variable fin stack (1 & 2; Fig. 3-6) wherein in an expanded configuration (see Fig. 6), the expandable section of the panel is offset from the fixed portion of the panel; and each fin in the second array of fins overlaps a second portion of the fin in the first array of fins less than the first portion.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to include the expanded configuration of Guo, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143 I E).  In the instant case, the expanded configuration of Guo provides good heat radiating efficiency (¶[0027]), and thus would be suitable for the variable fin stack of Chen. 
Regarding claim 8, Chen teaches the limitations of claim 7, and Shia further teaches the variable section of the second conduit comprises a flexible section (106b).
Regarding claim 9, Chen teaches the limitations of claim 7, and Shia further teaches the variable section of the second conduit comprises an expandable section (106b).
	Regarding claim 11, Chen teaches the limitations of claim 7, and Chen further teaches the second height is equal to the first height (see heights thereof).
Regarding claim 12, Chen teaches the limitations of claim 7, and Chen further teaches the panel is a bottom panel (620).
Regarding claim 13, Chen teaches a portable information handling system (notebook computer - ¶[0035] Fig. 1-2), comprising: a chassis comprising: a panel comprising a fixed section (610) and an expandable section (620); a first array of fins (640a), wherein each fin in the first array of fins has a first height; a second array of fins (650a), wherein each fin in the second array of fins has a second height; a first conduit (642) comprising: a first end coupled to a heat source (¶[0045]); a second end coupled to the first array of fins; and a fixed section (see section extending out of fins 640a) coupled to the first end of the first conduit and the second end of the first conduit; and a second conduit (652) comprising: a first end coupled to the a heat source (¶[0045]); a second end coupled to the second array of fins (see end extending through fins 650a); and a section coupled to the first end of the second conduit and the second end of the second conduit; wherein in a closed configuration: the expandable section of the panel is aligned with the fixed portion of the panel; and each fin in the second array of fins overlaps a first portion of a fin in the first array of fins; and an expanded configuration.
Chen is silent to wherein the first end of the first and second conduits coupled to a cooling plate, the first conduit comprising a fixed section coupled to the first end of the first conduit and the second end of the first conduit and the second conduit comprising a variable section coupled to the first end of the second conduit and the second end of the second conduit.
Shia teaches (see Fig. 1) the first end of the first and second conduits (104 & 106)  coupled to a cooling plate (109), the first conduit comprising a fixed section (rigid portions 104a,104c) coupled to the first end of the first conduit and the second end of the first conduit and the second conduit comprising a variable section (106b) coupled to the first end of the second conduit and the second end of the second conduit, in order to provide conduits which are able to flex and remain thermally coupled from the cold plate to the fins (¶[0033]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to include the first and second conduits having variable and fixed portions as taught by Shia, in order to provide conduits which are able to flex and remain thermally coupled from the cold plate to the fins (¶[0033]).
While the variable fin stack of Chen appears capable of, in an expanded configuration: panel; and the expandable section of the panel is offset from the fixed portion of the panel; and each fin in the second array of fins overlaps a second portion of the fin in the first array of fins less than the first portion.
Guo teaches a variable fin stack (1 & 2; Fig. 3-6) wherein in an expanded configuration (see Fig. 6), panel; and the expandable section of the panel is offset from the fixed portion of the panel; and each fin in the second array of fins overlaps a second portion of the fin in the first array of fins less than the first portion.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to include the expanded configuration of Guo, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143 I E).  In the instant case, the expanded configuration of Guo provides good heat radiating efficiency (¶[0027]), and thus would be suitable for the variable fin stack of Chen. 
Regarding claim 14, Chen teaches the limitations of claim 13, and Shia further teaches   the variable section of the second conduit comprises a flexible section (106b).
Regarding claim 18, Chen teaches the limitations of claim 13, and Chen further teaches   the second height is equal to the first height (see heights thereof). 
Regarding claim 19, Chen teaches the limitations of claim 13, and Chen further teaches   the panel comprises a bottom panel (620).
Regarding claim 20, Chen teaches the limitations of claim 13, and Chen as modified further teaches   the second end of the second conduit is coupled to the panel; and configuring the expandable section of the panel offset from the fixed section of the panel withdraws the second array of fins from the first array of fins (see modification above). 
Claims 4-5, 10, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20130027873) in view of Shia (US20190045663) and in further view of Guo (CN103687423A) and in further view of Dong (WO2018196410).
Regarding claims 4-5, 10, and 16-17 Chen teaches the limitations of claim 1/7/13, and Chen does not teach each fin in the second array of fins is in contact with a fin in the first array of fins;  the contact comprises a slidable coupling.
Dong teaches each fin in the second array of fins is in contact with a fin in the first array of fins (102 & 202; Fig. 4-5 & Page 32); the contact comprises a slidable coupling (40), in order to improve heat dissipation and provide means to adjust the fins between a closed and expanded configuration (Page 32). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to include the contact and slidable coupling of Dong, in order to improve heat dissipation and provide means to adjust the fins between a closed and expanded configuration (Page 32).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see attached PTO-892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763